     Case 2:19-cv-00869-GMN-BNW Document 21 Filed 11/15/19 Page 1 of 5



     ANDREW A. BAO, ESQ.
 1   Nevada Bar No. 10508
 2   WOLFE & WYMAN LLP
     6757 Spencer Street
 3   Las Vegas, NV 89119
     Telephone: (702) 476-0100
 4   Facsimile: (702) 476-0101
     aabao@wolfewyman.com
 5

 6   Attorneys for Defendant
     CMG MORTGAGE, INC. D/B/A CMG FINANCIAL
 7
                                     UNITED STATES DISTRICT COURT
 8
                                              DISTRICT OF NEVADA
 9

10
       JEFFREY K. ENGLER and KATHERINE M.                      Case No. 2:19-cv-00869-GMN-BNW
11     SENNES-ENGLER,
                                                               [PROPOSED] STIPULATION AND
12                              Plaintiffs,                    ORDER TO EXTEND DISCOVERY
13                v.                                           [FIRST REQUEST]
14
       CMG MORTGAGE, INC. D/B/A CMG
15     FINANCIAL,

16                              Defendant.

17

18
19
                 Pursuant to Fed. R. Civ. P. 26(f), and Local Rule 26-1, Plaintiffs Jeffrey K. Engler and
20
     Katherine M. Sennes-Engler (“Plaintiffs”) and CMG Mortgage Inc. d/b/a CMG Financial
21
     (“CMG”) (collectively the “Parties”), by and through their attorneys, hereby stipulate to extend
22
     discovery deadlines and other deadlines in the September 9, 2019 Scheduling Order as follows:
23
                 1.     Completed Discovery.
24
                 The parties have exchanged initial and supplemental disclosures. Plaintiffs propounded
25
     written Interrogatories, Request for Admissions and Request for Documents (“Plaintiffs’ Written
26
     Discovery Requests”) to Defendant. Defendant has responded to Plaintiffs’ Written Discovery
27                                                       1
28
     3498355.1
     3503207.1
     Case 2:19-cv-00869-GMN-BNW Document 21 Filed 11/15/19 Page 2 of 5




 1   Requests and produced documents. CMG’s 30(b)(6) deposition has been noticed and the parties
 2   intend to proceed with deposition if this action is not settled.
 3               2.     Remaining Discovery.
 4               Written discovery responses and at least one deposition.
 5               3.     Good Cause.
 6               The parties have been diligently litigating this case and are requesting this extension for
 7   good cause because CMG’s 30(b)(6) deposition is currently set for November 18, 2019. Defense
 8   counsel has requested this extension from Plaintiff’s counsel due to a family death, causing defense
 9   counsel to be unavailable from November 15th-November 22nd.                     Furthermore, Plaintiff has
10   proposed a settlement that involves CMG being required to, amongst other matters, modify
11   pending mortgage obligations. CMG is in the process of considering the parameters of such a
12   resolution.
13               This stipulation is made in good faith, is not interposed for delay, and is not filed for an
14   improper purpose. This is also the parties’ first request for an extension.
15               4.     Current Discovery Deadlines.
16                      Discovery Cutoff: January 22, 2020
17                      Amending Pleadings/Adding Parties: October 24, 2019
18                      Initial Expert Disclosures and Interim Status Report: November 25, 2019
19                      Rebuttal Expert Disclosures: December 23, 2019
20                      Dispositive Motion deadline: February 21, 2020
21                      Joint Proposed Pretrial Order: March 23, 2020
22               5.     Proposed Discovery Deadlines.
23                       Discovery Cutoff: March 23, 2020
24                       Amending Pleadings/Adding Parties: December 24, 2019
25                       Initial Expert Disclosures and Interim Status Report: January 24, 2020
26                       Rebuttal Expert Disclosures: February 21, 2020
27                                                          2
28
     3498355.1
     3503207.1
     Case 2:19-cv-00869-GMN-BNW Document 21 Filed 11/15/19 Page 3 of 5




 1                       Dispositive Motion deadline: April 21, 2020
 2                       Joint Proposed Pretrial Order: May 21, 2020
 3               WHEREAS, no prejudice will occur to this Court or the Parties if granted, good cause
 4   supports this request to extend discovery;
 5               NOW, THEREFORE, in consideration of the foregoing, and for good cause, IT IS
 6   HEREBY STIPULATED AND AGREED, by and between the Parties as follows:
 7               The September 9, 2019 Scheduling Order shall be amended as follows:
 8                     Discovery Cutoff: March 23, 2020
 9                     Amending Pleadings/Adding Parties: December 24, 2019
10                     Initial Expert Disclosures and Interim Status Report: January 24, 2020
11                     Rebuttal Expert Disclosures: February 21, 2020
12                     Dispositive Motion deadline: April 21, 2020
13                     Joint Proposed Pretrial Order: May 21, 2020
14             IT IS SO STIPULATED.
      DATED: November 15, 2019                         DATED: November _____, 2019
15

16    WOLFE & WYMAN LLP                                HAINES & KRIEGER, LLC

17
      By: /s/ Andrew A. Bao                            By: /s/ Shawn W. Miller
18        ANDREW A. BAO, ESQ.                              SHAWN W. MILLER, ESQ.
          Nevada Bar No.: 10508                            Nevada Bar No.: 7825
19
          6757 Spencer Street                              8985 S. Eastern Ave., Suite 350
20        Las Vegas, NV 89119                              Henderson, NV 89123
          Attorneys for Defendant                          Attorney for Plaintiffs
21        CMG MORTGAGE, INC. D/B/A CMG                     JEFFREY K. ENGLER AND KATHERINE M.
          FINANCIAL                                        SENNES-ENGLER
22

23

24

25

26
27                                                       3
28
     3498355.1
     3503207.1
     Case 2:19-cv-00869-GMN-BNW Document 21 Filed 11/15/19 Page 4 of 5




 1                                          ORDER GRANTING
 2                              STIPULATION TO EXTEND DISCOVERY
 3          In consideration of the parties’ stipulation and good cause showing, IT IS ORDERED
 4   THAT the September 9, 2019 Scheduling Order shall be amended as follows:
 5                   Discovery Cutoff: March 23, 2020
 6                   Amending Pleadings/Adding Parties: December 24, 2019
 7                   Initial Expert Disclosures and Interim Status Report: January 24, 2020
 8                   Rebuttal Expert Disclosures: February 21, 2020
 9                   Dispositive Motion deadline: April 21, 2020
10                   Joint Proposed Pretrial Order: May 21, 2020
11

12               IT IS SO ORDERED.
13
                                                   ________________________________________
14                                                 UNITED STATES MAGISTRATE JUDGE
15
                                                                         11/18/2019
16                                                               Dated: _______________

17

18
19

20

21

22

23

24

25

26
27                                                     4
28
     3498355.1
     3503207.1
     Case 2:19-cv-00869-GMN-BNW Document 21 Filed 11/15/19 Page 5 of 5




 1
                                            CERTIFICATE OF MAILING
 2
                 On November 15, 2019, I served the foregoing [PROPOSED] STIPULATION AND
 3
     ORDER TO EXTEND DISCOVERY [FIRST REQUEST], by the following means to the
 4
     persons as listed below:
 5
                      a.      EFC System (you must attach the “Notice of Electronic Filing,” or list all
 6
     persons and addresses and attach additional paper if necessary):
 7

 8               DAVID H. KRIEGER, ESQ.               dkrieger@hainesandkrieger.com
 9               SHAWN W. MILLER, ESQ.                smiller@hainesandkrieger.com
                 Attorneys for Plaintiffs
10

11                    b.      United States Mail, postage fully pre-paid (List persons and addresses.

12   Attach additional paper if necessary):

13               DAVID H. KRIEGER, ESQ.
                 SHAWN W. MILLER, ESQ.
14               Haines and Krieger, LLC
15               8985 S. Eastern Avenue, Suite 350
                 Henderson, NV 89123
16
                 Attorneys for Plaintiffs
17                                                            /s/ Jamie Soquena
                                                              Jamie Soquena
18                                                            An employee of Wolfe & Wyman LLP
19

20

21

22

23

24

25

26
27                                                        5
28
     3498355.1
     3503207.1
